DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities: “the method” should be added at the end of line 1.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the trenchless method for pipeline lifting” should be added after the comma in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether “a hole channel” in line 6 is the same as or different than, and in addition to, “a curved hole channel” in line 1 because of the different wordings.  Similarly, it is unclear whether “the curved hole channel” in line 8 refers to the hole channel of line 6 because of the different wordings.  It appears that all of these recitations refer to the same curved hole channel.  Thus, for purposes of examination, the examiner interprets “a hole channel” in line 6 to mean “a curved hole channel”.  Claims 2-10 are rejected for depending from a rejected claim.
The term “soft” in claim 3 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the examiner interprets “soft plastic” to mean “plastic”.
Regarding claim 4, the wording of “A trenchless method for pipeline lifting based on the trenchless method for forming the curved hole channel with the steel sleeve as recited in claim 1” in lines 1-2 is confusing.  The reference to claim 1 is included in the preamble of the claim.  Therefore, it is unclear whether the method steps of claim 1 are being positively recited.  Claim 4 also recites “the trenchless method for forming the curved hole channel with the steel sleeve” in lines 8-9.  Therefore, it appears that Applicant intends to positively claim the steps of claim 1.  For purposes of examination, the examiner interprets “A trenchless method for pipeline lifting based on the trenchless method for forming the curved hole channel with the steel sleeve as recited in claim 1” in lines 1-2 to mean “A trenchless method for pipeline lifting”, and also interprets “the trenchless method for forming the curved hole channel with the steel sleeve” in lines 8-9 to mean “the trenchless method for forming the curved hole channel with the steel sleeve as recited in claim 1”.  Further, it is unclear whether “a hole channel” in line 7 is the same as or different than, and in addition to, “the curved hole channel” in line 2 because of the different wordings.  It appears that both recitations refer to the same curved hole channel.  Thus, for purposes of examination, the examiner interprets “a hole channel” in line 7 to mean “a curved hole channel”.  Claims 5-10 are rejected for depending from a rejected claim.
Regarding claim 7, the wording of “then expanding and solidifying” in lines 5-6 is confusing.  It is unclear what is expanding and solidifying.  For purposes of examination, the examiner interprets “then expanding and solidifying” to mean “then expanding and solidifying the polymer material”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Granville (US 1,367,042) in view of Ding et al (CN 108396729).
Regarding claim 1, Granville discloses a trenchless method for forming a curved hole channel with a metal sleeve (e.g. Fig. 1, page 1, lines 9-12), comprising steps of: (T1) drilling a straight hole channel (e.g. 1, Fig. 1, page 1, lines 18-20), and inserting the metal sleeve into the straight hole channel (e.g. 2, Fig. 1, page 1, lines 73-75); (T2) inserting a guiding pipe into the metal sleeve (e.g. 3/4, Fig. 1, page 2, lines 29-32), and determining a bending direction of a hole channel to be formed (e.g. page 2, lines 44-50); and (T3) inserting a flexible metal pipe into the guiding pipe (e.g. 6, page 1, lines 87-89), and punching to form the curved hole channel (e.g. page 2, lines 59-63).  Granville does not explicitly disclose that the metal sleeve is a steel sleeve.  The examiner takes official notice that steel sleeves (i.e. well casings) are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use steel for the metal sleeve of Granville because such is a known metal in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Granville also does not explicitly disclose that the flexible metal pipe is a flexible steel-wire pipe.  Ding teaches a method for forming a hole channel, comprising steps of: drilling a straight hole channel (e.g. page 3 of translation, step a); and inserting a flexible steel-wire pipe into the hole channel (page 3 of translation, step c).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a flexible steel-wire pipe as taught by Ding for the flexible metal pipe of Granville because such is a known pipe material in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Further, the flexible steel-wire pipe would provide the expected benefit of strong flexibility and good rigidity along the axial direction (e.g. page 5 of translation, middle paragraph).
Regarding claim 2, the combination of Granville and Ding further discloses that the guiding pipe is a pipe with a curved tail end (e.g. Granville, 4, Fig. 1) but does not disclose that the pipe is a rubber pipe.  The examiner takes official notice that rubber pipes are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use rubber for the guiding pipe of Granville and Ding because such is a known material in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 3, the combination of Granville and Ding further discloses that the flexible steel-wire pipe has a three-layer structure, comprising an inner layer, a middle layer, and an outer layer; the inner layer and the outer layer are made of Poly Vinyl Chloride (PVC) soft plastic; and the middle layer is steel wires (e.g. Ding, page 5 of translation, middle paragraph).
Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, individually or in combination, discloses or teaches a trenchless method for pipeline lifting comprising extending a hole channel of a grouting hole to a bottom of a subsiding pipeline section with a trenchless method for forming a curved hole channel that includes inserting a flexible steel-wire pipe into a guiding pipe and punching to form the curved hole channel.
Wang et al (US 2016/0169435) discloses a trenchless method for pipeline lifting comprising extending a grouting hole near a bottom of a subsiding pipeline section (e.g. Fig. 6, claim 1) but Wang does not disclose extending a hole channel to the bottom of the subsiding pipeline section with a trenchless method for forming a curved hole channel that includes inserting a flexible steel-wire pipe into a guiding pipe and punching to form the curved hole channel.  Secondary reference Granville (US 1,367,042) teaches a trenchless method for forming a curved hole channel that includes inserting a flexible metal pipe (e.g. 6, page 1, lines 87-89) into a guiding pipe (e.g. 3/4, Fig. 1, page 2, lines 29-32) and punching to form the curved hole channel (e.g. page 2, lines 59-63), however the metal pipe is not a flexible steel-wire pipe and modifying the pipe would improperly modify the secondary teaching reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678